Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: a zinc layer over at least one of the electrical contact or the backside electrical contact layer of the die; and a conversion coating over the zinc layer, wherein the conversion coating includes at least one of zirconium and vanadium; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 11 including: a zinc layer over at least one of the electrical contact or the backside electrical contact layer of the die; and a conversion coating over the zinc layer, wherein the conversion coating includes at least one of zirconium and vanadium; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 26 including: a zinc layer over the backside electrical contact layer of the die; a conversion coating over the zinc layer, wherein the conversion coating includes at least one of zirconium and vanadium; in combination with other limitations. 
Re claims 2-10, 12-14 and 21-25, they are allowable because of their dependence on claims 1 and 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892